UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1559



JAMES GUY ARNOLD,

                                               Plaintiff - Appellant,

          versus


AMERICA ONLINE,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-01-6-3)


Submitted:   October 10, 2001              Decided:   October 22, 2001


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Guy Arnold, Appellant Pro Se. Laura Ann Heymann, AMERICA
ONLINE, INCORPORATED, Dulles, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Guy Arnold appeals from the district court’s order

dismissing his civil action pursuant to Fed. R. Crim. P. 12(b)(6).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      Arnold v. America Online, No. CA-01-6-3

(N.D.W. Va. Apr. 5, 2001).    Moreover, we deny Arnold’s motions for

appointment of counsel and free copies of the pleadings in this

case.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2